Citation Nr: 1627297	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from May 1983 to May 1986 and from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014 the Board issued a decision remanding the Veteran's claim for service connection for sleep apnea and his claim for service connection for fatigue.  An October 2014 rating decision granted the Veteran service connection for chronic fatigue syndrome.  Accordingly, only the Veteran's sleep apnea claim remains in appellate status before the Board.  


FINDING OF FACT

Sleep apnea was not first manifested on active duty or for many years thereafter, and is not otherwise shown to be related to military service.


CONCLUSION OF LAW

The criteria for service connection of sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, service personnel records, and private medical records.  The Veteran's claim was remanded by the Board in February 2014 to obtain a VA medical examination and medical opinions.  The RO complied with the remand instructions by affording the Veteran an adequate VA examination and by obtaining the requested medical opinions.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  However, because he has been diagnosed with sleep apnea, a known clinical diagnosis, to the extent that his claim could be construed to include a claim for service connection based on a disability due to an undiagnosed illness incurred during Persian Gulf service under 38 C.F.R. § 3.317, an award of benefits under this provision is not warranted.

III.  History and Analysis

The Veteran asserts that he is entitled to service connection for sleep apnea.  At his May 2012 hearing the Veteran indicated that his civilian doctor told him that his sleep apnea was due to his service in Saudi Arabia.  

The Veteran's STRs are silent to any complaints or findings related to sleep apnea.  Post service private and medical records show no complaints or findings related to sleep apnea for many years after discharge from service.  A November 2008 VA treatment record indicates possible sleep apnea, and treatment records from 2009 onward show diagnoses of sleep apnea.  

In May 2012 the Veteran's private physician provided opinions regarding several of the Veteran's claimed disabilities.  She opined that the Veteran's skin disorder, anxiety, and irritable bowel syndrome disabilities were related to service.  However, she opined that the Veteran's sleep apnea syndrome was not due to service. 

In May 2004, a VA physician conducted an examination of the Veteran via video telehealth, and he noted that he reviewed the Veteran's claims file.  The VA examiner opined that the Veteran's sleep apnea was not incurred in or caused by service.  He reported that a review of STRs does not reveal complaints of sleep problems or breathing problems.  He noted that the Veteran separated from the service in 1991 and was not diagnosed with sleep apnea until 2009.  Although he had symptoms of fatigue for many years, his fatigue symptoms appear to be associated with chronic fatigue syndrome and have not improved after being treated for sleep apnea with CPAP.  He stated that sleep apnea is caused by obstruction in the upper airway and has no known or suspected association with toxic exposures from the Gulf War.  He reiterated that STRs and medical records proximal to the Veteran's separation from the service do not document sleep apnea or symptoms suggestive of sleep apnea.  He opined that it was most likely that sleep apnea developed with the Veteran's weight gain after service separation.  

The VA examiner further opined that the Veteran's sleep apnea is not caused or aggravated by any of his service-connected disabilities.  He noted that sleep apnea is caused by upper airway obstruction in the palate when the palate is relaxed during sleep and that sleep apnea is often associated with being overweight 

The Board has considered the Veteran's opinion that he developed sleep apnea as a result of service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has sleep apnea that is related to service, including Persian Gulf service, is a complex medical issue and it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As shown above, the greater weight of the evidence, and the most probative evidence, demonstrates that the Veteran's sleep apnea is unrelated to service, and that it is not caused or aggravated by a service-connected disability.  There are VA and private medical opinions against his claim, and there are no medical opinions in support of his claim.  As the preponderance of the evidence is against the claim, service connection for sleep apnea is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


